Citation Nr: 0839753	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2 claimed as secondary to service-connected sarcoidosis with 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran had active service from September 1976 to 
December 1976 and April 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed or aggravated his 
diabetes mellitus as a result of taking steroids to treat his 
service-connected sarcoidosis with asthma.

During the veteran's August 2008 hearing he testified that he 
first started going to Eastern Carolina Internal Medicine 
(ECIM) in 1984 or 1985.  While the veteran submitted ECIM 
records dated from 1999 to 2003, it does not appear that any 
other records are in the claims file.  The veteran provided 
the necessary authorization to obtain treatment records from 
1986 to present in a VA Form 21-4142 submitted in October 
2007, but the records do not appear to have been requested.  
These treatment records are not included in the veteran's 
claims file and must be obtained.  See 38 C.F.R. § 
3.159(c)(1) (2008).

The Board finds that the claims file contains conflicting 
evidence regarding whether the veteran's diabetes mellitus is 
related to the veteran's service-connected disability of 
service-connected sarcoidosis with asthma, including as due 
to the extended use of steroids.  The September 2004 and 
January 2006 VA examination reports weigh against the 
veteran's claim and the July 2006 private medical opinion and 
the April 2008 VA medical opinion are in favor of the 
veteran's claim.  None of these opinions appear to have had 
access to a full set of VA treatment records that go back to 
the 1980s, which are now of record, or a full set of the 
veteran's private medical records from ECIM.  The Board finds 
that a full review of the veteran's medical records by an 
endocrinology specialist for purposes of a medical opinion 
would be helpful in deciding the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records from Eastern Carolina Internal 
Medicine from 1986 to present and 
associate them with the claims file.  The 
veteran provided the necessary 
authorization in a VA Form 21-4142 
submitted in October 2007; however, this 
authorization automatically ended 180 days 
after the form was signed and dated.

2.  When the above action has been 
accomplished, forward the veteran's claims 
file, which should include a copy of this 
REMAND, to a specialist in the field of 
endocrinology.  The specialist should 
review the veteran's medical evidence and 
entire claims file, including the 
September 2004 and January 2006 
examination reports, the July 2006 private 
medical opinion from Dr. M.D. and the 
April 2008 VA medical opinion regarding 
the effect of steroids on the development 
of the veteran's diabetes mellitus.  The 
physician should then provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's diabetes 
mellitus type 2 was caused by or related 
to the veteran's service-connected 
disability of sarcoidosis with asthma, 
including as due to extended steroid 
(prednisone) use.  The physician should 
also provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's diabetes mellitus type 2 was 
aggravated by the veteran's service-
connected disability of sarcoidosis with 
asthma, including as due to extended 
steroid (prednisone) use.  Reasons and 
bases for all opinions expressed should be 
provided and the report should include a 
discussion of the veteran's documented 
medical history, statements and 
assertions.

3.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

